Per Curiam : An amendment of a bill of exceptions, incorporating evidence alleged to have been omitted from the original bill of exceptions, should not be allowed at a term subsequent to that at which the trial was had, unless there is something in the court below to amend by. But where the court below has made the amendment, in the absence of any exception to the source of information upon which the court acted, we must presume there was something to amend by— some note or memorandum of the evidence, sufficient to enable the court to make the proper amendment. Had the party objecting to this amendment, shown to us by bill of exceptions, that there was nothing in the court below, or no sufficient means of information, by which the amendment could properly be made, we should regard this motion very differently. But as there is nothing before us showing such a state of case, the presumption must be indulged that the court below did not act without sufficient memoranda upon his docket or on file in the cause of what the testimony was, and by which the amendment might be made. Motion overruled.